The opinion of the court was delivered by
Hopkins, J.:
On August 17, 1920, plaintiff and defendant entered into a contract whereby plaintiff was to sell and deliver to defendant 1,000 bushels of corn, No. 3 or better, at $1.20 per bushel, on track at Tecumseh or Topeka, to be shipped on or before December 31 following. Thereafter it was orally agreed that the com should be delivered at Tecumseh. On December 30 following, the plaintiff tendered 1,000 bushels of corn to the defendant on track at Tecumseh, which the defendant refused to accept.
In a trial to the court the plaintiff recovered judgment for $660, that amount being the difference between- the market price of the corn on that day and the price agreed upon between the parties. Defendant appeals. His contention was that the corn tendered at Tecumseh was not grown on plaintiff’s land, and that the corn which he contracted to purchase was that growing on plaintiff’s farm when he made the contract.
Written confirmation of the sale, signed by the defendant, discloses no stipulation that the corn purchased by defendant was growing on plaintiff’s farm, or that plaintiff should deliver corn growing upon his farm. Testimony that the corn purchased by defendant was growing or was to be grown on plaintiff’s farm would have varied the written contract, and therefore was not *272admissible, and, if admitted, was properly not considered by the court.
In the case of Hopkins v. Woldert Grocery Co. [Tex.] 66 S. W. 63, it was held that where the defendant agreed in writing to deliver a certain quantity of pecans at a specified place, time and price, parol evidence that such pecans were to be grown in certain territory would add to the contract and was therefore inadmissible.
The evidence in this case abundantly supports the judgment. No reversible error being shown, the judgment is affirmed.